FILED
                             NOT FOR PUBLICATION                             DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL DEMETRIUS BAILEY,                        No. 08-55463

               Plaintiff - Appellant,            D.C. No. 2:05-cv-00225-SJO-JC

  v.
                                                 MEMORANDUM *
D. D. COX, Lieutenant; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Central District of California
                      S. James Otero, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

       Michael Demetrius Bailey, a California state prisoner, appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging due

process violations arising from a disciplinary proceeding and placement in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
segregated housing. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Bias v. Moynihan, 508 F.3d 1212, 1218 (9th Cir. 2007), and we affirm.

        The district court properly granted summary judgment on qualified

immunity grounds on Bailey’s claims against defendant Cox because the law was

not clearly established that the conditions to which Bailey was exposed in

segregated housing imposed an atypical and significant hardship in relation to the

ordinary incidents of prison life. See Serrano v. Francis, 345 F.3d 1071, 1081 (9th

Cir. 2003).

        The district court properly granted summary judgment on Bailey’s claims

against the remaining defendants because Bailey failed to raise a triable issue as to

whether these defendants proximately caused the injury of which Bailey

complains. See Leer v. Murphy, 844 F.2d 628, 633 (9th Cir. 1988) (“A person

deprives another of a constitutional right, within the meaning of section 1983, if he

does an affirmative act, participates in another’s affirmative acts, or omits to

perform an act which he is legally required to do that causes the deprivation of

which the plaintiff complains.”) (internal quotation marks and citation omitted)

(emphasis in original).

        Bailey’s remaining contentions are unpersuasive.

        AFFIRMED.


/Research                                  2                                       08-55463